Smith, Judge.
In Warnock v. Davis, Case No. A95A2344 (decided November 1, 1995) (unpublished), this Court affirmed the trial court’s judgment in favor of appellee and imposed a penalty for frivolous appeal of ten percent of the amount of the judgment pursuant to OCGA § 5-6-6.
The Supreme Court granted certiorari, and in Warnock v. Davis, 267 Ga. 336 (478 SE2d 124) (1996) affirmed this Court’s judgment but reversed the imposition of the penalty for frivolous appeal. Accordingly, this Court’s judgment imposing the penalty is vacated and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed.


Birdsong, P. J., and Johnson, J., concur.